DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites the limitation “an actuating roller is associated with each ball” however it is unclear if in the case of multiple balls that all of the balls are associated with only one roller or if there would be multiple rollers with one roller per ball or something else. The claim will be examined as best understood. 
Regarding claim 2, the use of “it” is indefinite. Amending the claim to replace “it” with –said electric vehicle—would overcome this rejection. 
Regarding claim 6 the limitation “the seat” lacks antecedent basis. Amending the claim to recite –a seat—would overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP H0891004 A) in view of Zhang (US 20180015950 A1).
Regarding claim 1 Kinoshita teaches an electric vehicle, including a structure (FIG. 1: 4) mounted on a ball (FIG. 1: 1) which are arranged for rolling on the 5ground (abstract), wherein the ball is freely rotatably supported by a ball-supporting member about any axis passing through the centre of the ball (FIG. 1: ball supporting members 2 & 3, horizontal axis; abstract), wherein an actuating roller is associated with the10theth ball (FIG. 1: 7), which is in friction contact with and above the ball and which is rotatably supported about its axis by a roller-supporting structure (FIG. 1: depicted), wherein said roller-supporting structure is, in turn, rotatably mounted about a substantially vertical 15axis (FIG. 1: down the center of 5) within a main supporting structure which is rigidly connected to said ball-supporting member (FIG. 1: 6), wherein said main supporting structure carries a first electric motor for driving the rotation of said roller-supporting structure about said substantially 20vertical axis (FIG. 1: 9), and wherein said roller-supporting structure carries a second electric motor for driving the rotation of the roller about its axis (FIG. 1: included in 7; abstract), so that when the second electric motor is 25actuated, said roller causes, by friction, rotation of the ball about an axis passing through the centre thereof and parallel to the axis of the roller (FIG. 1: required structure depicted: paragraph 6), whereas when said first electric motor is actuated, said roller is oriented about said vertical 30axis, so as to vary the rolling direction of the ball (FIG. 1: required structure depicted: paragraph 6). However Kinoshita does not explicitly teach the use of a plurality of balls. 
Zhang teaches the use of a plurality of ball wheels (FIG. 1-3: 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have use a plurality of ball wheels as taught by Zhang with the specific ball wheel design of Kinoshita to provide greater vehicular stability. 
Regarding claim 5 Kinoshita as modified above teaches at least one control member (Kinoshita, FIG. 6: 40) which is 10operatively connected to an electronic controller located on board the vehicle (Kinoshita, FIG. 6: 43), said electronic controller being programmed for driving the first electric motors and the second electric motors of all the balls of the vehicle (Kinoshita, FIG. 6: 46 & 48), on the basis of the position 15and/or the movement imparted to said at least one control member (Kinoshita, FIG. 6: depicted control diagram).
Regarding claim 6 Kinoshita as modified above teaches a first control member in the form of a lever pivotally mounted on the structure of the 20vehicle about a transverse axis (Kinoshita, FIG. 6: 40), said control lever being associated with a system for detecting the movement of the control lever, which is operatively connected to the electronic controller so that, in use, the position, the direction of movement 25and/or the speed of movement and/or the acceleration or deceleration of the movement of the control lever causes a forward or rearward movement of the vehicle and determines the speed and/or the acceleration or deceleration, or the braking, of the vehicle (Kinoshita, FIG. 6: X, Y, & Z depicted). Kinoshita does not teach that the lever is in front of the seat however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used a seat with the vehicle associated with the universal driving wheels of Kinoshita as seats are commonly known in the art and may be included to allow for passengers and also to have located the lever in front of the seat for easy reach by anyone sitting in said seat.
Regarding claim 10 Kinoshita as modified above teaches that each ball comprises a core, for example, made 15of metal material or composite material, coated with a layer of rubber (Kinoshita, paragraph 6).
Regarding claim 11 Kinoshita teaches that said ball-supporting member comprises a plurality of flanges defining a receptacle for 20the ball and projecting downwardly from said main supporting structure (FIG. 1: flanges of 3), said flanges having lower ends carrying engagement elements configured to engage the ball below an equatorial horizontal plane of the ball (FIG. 1: 2). Kinoshita does not teach that the flanges are curved however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used curved flanges instead of straight ones so as to use less material than right angles. 
Claims 2, 3, 4, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP H0891004 A) in view of Zhang (US 20180015950 A1) and further in view of Liu et al. (CN 106617860 A, herein after referred to as Liu).
Regarding claim 2 Kinoshita as modified above does not teach a structure provided with a plurality of articulated legs each having a lower end with which a respective ball is associated. However Liu teaches a vehicle comprising a plurality of articulated legs (FIG. 4: 12, 13, & 14) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the universal driving wheels of Kinoshita with the plurality of articulated legs taught by Liu as the driving wheels of Kinoshita are universal and suitable for use on any type of vehicle known in the art including ones with recessed wheels, wheels mounted on articulated legs, wheels on deployable landing gear, or other options as a matter of obvious engineering choice. 
Regarding claim 3 Kinoshita as modified above teaches that said main supporting structure is associated with each ball (FIG. 1: depicted) and is pivotally supported about a horizontal axis by the lower end of the respective articulated leg (FIG. 1: supported by portion of 4 directly surrounding 5).
Regarding claim 4 Kinoshita as modified above does not explicitly teach that said structure of the vehicle carries at least one seat. However Liu does (Lie, FIG. 3: 2; paragraph 57). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a seat with the vehicle associated with the universal driving wheels of Kinoshita to allow for passengers. 
Regarding claim 8 Kinoshita as modified above teaches a single control member is provided in the form of a joy-stick, for controlling both the forward or rearward movement (Kinoshita, FIG. 6: 40), but does not also teach that the joy stick controls the steering of the vehicle. Liu does teach a joy-stick (Liu, FIG. 3: 3; paragraph 54) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the joy-stick of Liu to control the vehicle taught by Kinoshita as modified above in order to require less hand and foot movement than a traditional steering wheel and pedals.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP H0891004 A) in view of Zhang (US 20180015950 A1) and further in view of Chen (US 8738278 B2). 
Regarding claim 7 Kinoshita as modified above does not teach that the seat is mounted on the structure of the vehicle in order to be free to have limited lateral oscillations, so as to be configured to act as a second control member, and  35in that said vehicle comprises a system for12 detecting the attitude of the seat, which is operatively connected to the electronic controller so that, in use, a rightward or leftward inclination of the seat imparted by the user causes a corresponding 5rightward or leftward steering of the vehicle. However Chen does teach a drive platform (FIG. 1: 110 & 130, analogous to a seat) mounted on the structure of the vehicle in order to be free to have limited lateral oscillations (FIG. 1: depicted, and oscillations are lateral when taken as a whole, i.e. with the left foot forward and the right foot backwards), so as to be configured to act as a control member (claim 1, part of self-balancing), and in that said vehicle system comprises a system for detecting the attitude of the drive platform (claim 1, part of self-balancing), which is operatively connected to the electronic controller so that, in use, an inclination of the drive platform imparted by the used causes a corresponding steering of the vehicle (claim 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the universal ball wheels of Kinoshita as modified above with the self-balancing vehicle of Chen as a matter of obvious engineering choice as the wheels of Kinoshita as modified above are able to fulfil the same role as the wheels of Chen and enable a functional self-balancing vehicle.  
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP H0891004 A) in view of Zhang (US 20180015950 A1), and further in view of Liu et al. (CN 106617860 A, herein after referred to as Liu) and Chapman (US 7147343 B2). 
Regarding claim 9 Kinoshita as modified above does not explicitly teach that electric supply batteries for said electric motors are housed within said articulated legs however Chapman teaches putting batteries in structural tubes (Chapman, FIG. 3: 90) analogous to the legs of Liu. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included batteries in the structural members of the articulated legs so as to provide power for the vehicle. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach motorized directional balls of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616